Case 21-10632-BFK        Doc 30   Filed 05/12/21 Entered 05/12/21 13:22:51            Desc Main
                                  Document     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT

                                           FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                  Chapter 13
     PJF LIMITED (FAMILY) PARTNERSHIP
                                                  Case No. 21-10632-BFK

                           Debtor

                           TRUSTEE’S RESPONSE TO
                MOTION TO DISMISS AND REQUEST FOR BAR ORDER

            Thomas P. Gorman, Trustee, responds to Motion to Dismiss and Request for
     Bar Order by stating as follows:
            1) No Schedules or Plan have yet been filed in this case.
            2) No one appeared on behalf of Debtor at the duly scheduled May 11, 2020
               Section 341 Meeting of Creditors.
            3) No money has been received by Trustee from or on behalf of Debtor.
            4) Trustee has no basis upon which to oppose the relief requested.

     Date: _May 12, 2021______                            ___/s/ Thomas P. Gorman_____
                                                          Thomas P. Gorman
                                                          Chapter 13 Trustee
                                                          300 N. Washington Street, #400
                                                          Alexandria, VA 22314
                                                          (703) 836-2226
                                                          VSB 26421

                                  CERTIFICATE OF SERVICE

     I hereby certify that I have this 12th day of May, 2021, served via ECF to authorized
     users or mailed a true copy of the foregoing Response to Motion to Dismiss and
     Request for Bar Order to the following parties.

     PJF Limited (Family) Partnership              Andrew Justin Narod, Esq.
     Chapter 12 Debtor                            Attorney for Wilmington Savings Fund
     8080 Enon Church Rd.                         Bradley, Arant, Boultm Cummings, LLP
     The Plains, VA 20198                         1615 L Street Ste. #1350
                                                  Washington, DC 20036
                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
